DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20, 27, and 30 in the reply filed on June 27, 2022 is acknowledged.

Status of Claims
Claims 1-30 are pending in the instant application. Claims 21-26 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-20, 27, and 30 are under examination on the merits.

Drawings
The drawings, see Figure 3, are objected to under 37 CFR 1.83(a) because they fail to show “red tag” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to for the following.
1. It contains an embedded hyperlink and/or other form of browser-executable code. See pages 46-47. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
2. The disclosure at page 7, line 11 is objected to for the following.

    PNG
    media_image1.png
    28
    414
    media_image1.png
    Greyscale

Clarification and/or correction is required.
3. The specification contains conflicting, different information regarding groups “A”, “B”, and “C” in Figures 2-3. For instance, page 4 of the specification identifies group “A” as “mice treated with saline/aCSF”, thereby indicating that “A” represents a control group, whereas page 65 discloses “on-drug groups (A and C)” and “drug treated animals (A and C)”, thereby identifying “A” as a drug-treated group thus is not a control group. 
Clarification and/or correction is required.
4. The disclosure is objected to for containing sequence rule non-compliant subject matter.  See pages 30 and 57-58. Appropriate correction is required. See below for detailed instruction.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 30 recites “wherein the anti miR-134 oligonucleotide is as defined in claim 1 or as elsewhere herein.” 
It is noted that the “anti miR-134 oligonucleotide” of claim 1 is not “defined” either structurally or functionally. That is, claim 1 does not define the oligonucleotide by a specific nucleotide sequence (e.g., SEQ ID NO), nor does the claim define the oligonucleotide by a specific function. All that is recited in claim 1 regarding the aforementioned term is the term itself, which inherently implies that the oligonucleotide has an inhibitory effect on miR-134 by the recitation of “anti miR-134” and that the oligonucleotide has a structure of an “oligonucleotide”. Now, it is noted that claim 27 recites the same term “anti miR-134 oligonucleotide” as in claim 1 thus “anti miR-134 oligonucleotide” recited in claim 27 and that recited in claim 1 are indistinguishable from each other. As such, it is unclear how the recitation of the wherein clause of “wherein the anti miR-134 oligonucleotide is as defined in claim 1” serves as a limitation for the “anti-miR-134 oligonucleotide of claim 27”. 
In addition, the recitation of “elsewhere herein” fails to particularly point out and distinctly claim the subject matter because the clear metes and bounds encompassed by “elsewhere herein” cannot be ascertained by the vague recitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 15-20, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmen et al. (US 2010/0004320 A1).
Elmen discloses an LNA-modified anti-miR-134 oligonucleotide of SEQ ID NO:121 in Table 2 at page 41 as copied below.

    PNG
    media_image2.png
    26
    552
    media_image2.png
    Greyscale

It is noted that Elmen’s SEQ ID NO:121 is 100% identical to SEQ ID NO:8 claimed in the instant case.
Elmen teaches that the disclosed oligonucleotide is formulated as a pharmaceutical composition for treating a disease, wherein the “dosage is from 0.01 mg to 1 g per kg of body weight” that is dosed “monthly or yearly, or even once every 2 to 10 years”. See paragraphs 0326-0328.
Since all structural limitations (i.e., an oligonucleotide against miR-134 such as SEQ ID NO:8) are satisfied by Elmen’s pharmaceutical composition comprising a pharmaceutical dosage of SEQ ID NO:121, it necessarily follows that Elmen’s pharmaceutical composition inherently has the property for the instantly recited intended use “for administration to a mammal suffering from a disease” and “for use in the treatment of a neurological disorder” and all the limitations pertaining to the intended use, absent objective evidence to the contrary 
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Accordingly, claims 1-12, 15-20, 27, and 30 are described by Elmen et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppinen et al. (US 2011/0077288 A1) in view of Henshall et al. (US 2014/0235696 A1, applicant’s citation) and Elmen et al. (US 2010/0004320 A1).
Kauppinen teaches that making a pharmaceutical composition comprising an oligonucleotide targeted to miRNAs, wherein the oligonucleotide is a “mixmer” or a “totalmer” of 9 or 10 nucleotides in length that “consists only of LNA units”, wherein miRNA activity is inhibited by “the administration of at least two successive effective dosages of” the miRNA-targeting mixmer or totalmer, wherein the time interval between the two successive effective dosages is “at least 125 days”, wherein the dosage is about 0.1 mg/kg. See paragraphs 0031-0037, 0078, 0082, 0187-0188, and 0193. See paragraphs 0187-0188 and 0193 copied below, wherein underline has been added for emphasis.

    PNG
    media_image3.png
    413
    453
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    89
    456
    media_image4.png
    Greyscale

Kauppinen does not teach that the “anti microRNA oligonucleotide” is an anti-miR-134 oligonucleotide.
Henshall teaches making a pharmaceutical composition comprising an anti-miR-134 oligonucleotide (“antagomir”) of SEQ ID NO:4 (100% identical to SEQ ID NO:6 claimed in the instant case) or SEQ ID NO:5 (100% identical to SEQ ID NO:7 claimed in the instant case) for use in treating neurodegenerative disorders. See paragraphs 0009-0010 and 0050.
Elmen discloses an LNA-modified anti-miR-134 oligonucleotide of SEQ ID NO:121, which is 100% identical to SEQ ID NO:8 claimed in the instant case, which can be formulated as a pharmaceutical composition. See Table 2 at page 41; paragraphs 0025-0026.
Elmen teaches that the disclosed 15-mer LNA-modified anti-miRNA oligonucleotides are “highly efficient” by “forming a highly stable duplex with the miRNA target in vivo” and also provide “no significant detrimental off-target effects.” See paragraphs 0021 and 0024.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Henshall’s SEQ ID NOs:4-5 or Elmen’s SEQ ID NO:121 for Kauppinen’s “anti microRNA oligonucleotide” that is a “mixmer” or “totalmer” in Kauppinen’s pharmaceutical composition. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because one of ordinary skill in the art would have reasonably deemed that art-recognized anti-miR-134 oligonucleotides of Henshall’s SEQ ID NOs:4-5 and Elmen’s SEQ ID NO:121 read on and satisfy Kauppinen’s “anti microRNA oligonucleotide” included in the pharmaceutical composition whose effective dosage of about 0.1 mg/kg is administered at least twice with a time interval of at least 125 days in view of the art-recognized knowledge that making a pharmaceutical comprising an anti-miR-134 oligonucleotide was an art-recognized goal as evidenced by Henshall and Elmen, wherein Henshall taught that an anti-miR-134 oligonucleotide can be used for treatment of neurodegenerative disorders.   
Accordingly, claims 1-20, 27, and 30 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635